DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180113035 (herein Kim).
Regarding claim 1, Kim teaches A joining state detection method for detecting a joining state of two members that are joined at joining parts each having a joining surface (a first electrode E1 and a second electrode E2, wherein the both electrodes are connected to the piezoresistive layer 110, [0066]; electrodes E1 and E2 correspond to two members of the present invention, and each corresponding ‘joining surface’ is the interface between electrodes E1, E2 and layer 110, with the ‘joining part’ being the ends of electrodes E1, E2 that connect to layer 110) on a basis of a distribution of a luminescent part where light is emitted (luminescent layer 120a, [0068]) and a non-luminescent part where light is not emitted when physical stimulation is applied (piezoresistive layer 110, [0068]), the method comprising the steps of: forming a joining state detection film containing a mechanoluminescent substance on a surface, on a side opposite to the joining surface, of at least one of two members that are joined at the joining parts (second solution containing a liquid polymeric compound and green emissive particles 122 and red emissive particles 124 is prepared as a material for manufacturing the mechano-luminescent layer 120a. Then, a curing agent is mixed thereto. Then, the second solution is coated on the partially cured piezoresistive layer 110, [0068]; Fig. 1 teaches configuration that layer 120a is applied opposite the surface that layer 110 is connected to electrodes E1, E2); and physically stimulating the joining part (strain, [0070], corresponds to physical stimulation that results in emission and response of sensor 100).
Regarding claim 10, Kim teaches wherein the mechanoluminescent substance contained in the joining state detection film is a substance represented by SrAl.sub.2O.sub.4 that is doped with Eu.sup.2+, a substance represented by SrAl.sub.2O.sub.4 that is doped with at least one of Eu.sup.2+, Ho.sup.3+, Dy.sup.2+, M.sub.1, M.sub.2, and M.sub.3 (M.sub.1, M.sub.2, and M.sub.3 are monovalent to trivalent different metal ions), or a substance represented by CaYAl.sub.3O.sub.7 that is doped with Eu.sup.2+ (Examples of the SAO-based compound may include SrAl2O4: Eu, SrAl2O4:Eu, Dy, SrAl2O4: Eu, Dy, Nd, [0005]).
Regarding claim 14, Kim teaches wherein the step of forming a joining state detection film further forms a joining state visualization film containing a mechanoluminescent substance on at least one of a side surface and an end surface of the joining part (mechano-luminescent layer 120a is formed in contact with the piezoresistive layer 110, [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of JP 2006038586 (herein Xu).
Regarding claim 11, Kim does not teach, “wherein the two members are joined using an adhesive, a rivet, a bolt and a nut, a screw, a clinching fastener, and swaging.” However, Xu teaches it is known in the art to use adhesive 6 ([0014]) to join elements for mechanical stress testing. Thus it would be obvious to one of ordinary skill in the art to use adhesive 6 of Xu between layer 110 and electrode E1 of Kim to connect the two pieces for mechanical stress testing. it would be obvious to one of ordinary skill in the art to simply substitute the connections means between layer 110 and E1 of Kim with the adhesive 6 of Xu because the substitution would provide predictable results for joining two elements for stress measuring. The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.
Regarding claim 13, Kim does not teach, “wherein a joining strength between the two member is detected on a basis of an area ratio of the luminescent part to the joining surface.” However, Xu teaches that it is known in the art to analyze distribution of adhesive 4 in [0015]. If a crack occurs in the adhesive, no light is emitted from the cracked portion, and as a result the analysis may determine its tendency ([0015]). It would be obvious to utilize the analysis of Xu to determine strain in Kim for at least the purpose of improving upon results to measure joint strength ([0002]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of JP 2016151544 (herein Murofushi).
Regarding claim 12, Kim does not teach, “wherein the two members are joined by static electricity, anodic bonding, or welding.” However, Murofushi teaches it is known in the art to use a heat-weldable layer (see Description Of Embodiments) to join elements for stress-simulated testing. Thus it would be obvious to one of ordinary skill in the art to use heat-weldable layer of Murofushi between layer 110 and electrode E1 of Kim to connect the two pieces for stress-simulated testing. it would be obvious to one of ordinary skill in the art to simply substitute the connections means between layer 110 and E1 of Kim with the heat-weldable layer of Murofushi because the substitution would provide predictable results for joining two elements for stress-simulated testing. The above findings satisfies the Graham factual inquiries stated in MPEP 2143 B regarding simple substitution of one known element for another to obtain predictable results.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art does not teach, “wherein the non-luminescent part indicates, in the joining surface, a portion where the two members are not joined.” Kim teaches the equivalent non-luminescent part is layer 110. However, layer 110 does not function to indicate where members are not joined. Rather, layer 110 is a piezo operation that provides electrical response to stress stimulation and thus does not teach the present invention. Xu teaches in [0015] that it is possible to determine where adhesive is cracked because no light is being emitted from the area. However, Xu differs from the present invention because the luminescent material is mixed with adhesive and does not lie on the opposite surface as in the present invention. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852